Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action. Claims 21 through 38 were considered.

Response to Amendment
2.	This action is in response to communication filed on 04/01/2022.
a. Claims 21-27, 29, and 32-38 are pending in this application.
b. Claims 1-20 were previously canceled. Claims 28, and 30-31 has been canceled.
c. Claims 21, 24, 29, 32-34, and 36 has been amended.
d. Claims 38 has been newly added.

Claim Objections
3.	In the non-final Office Action mailed on 01/05/2022, Claim 34 was
objected to because claim 34 depended on canceled claim 15. Appropriate correction was required. The response filed on 04/01/2022 was responsive regarding the respective claim objection and amendment to claim 34 was received. As a result, the claim objection has been withdrawn.

Response to Arguments Regarding Claim Rejections – 35 USC § 103
4.	Applicant's arguments, see page 10-17 of REMARKS, filed on 04/01/2022, with respect to Claim Rejections - 35 USC § 103 have been fully considered. Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




In the non-final Office Action mailed on 01/05/2022, Claim 21-37 were
rejected under 35 USC § 101 because it was directed to non-statutory subject matter. Appropriate correction was required. The response filed on 04/01/2022 was responsive regarding the respective claim rejection and amendment to independent claims 21 and 24 were received and claim 30 was canceled. As a result, the claim rejection has been withdrawn.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-26, 32-34, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Bocharov et al. (US20110080940 A1, hereinafter Bocharov) in view of Nishikawa (US 20160214012 A1) further in view of Warren (US 2015/0304689 A1).

Regarding claim 21, Bocharov teaches a system comprising: 
the management server (fig. 1(105)) being configured to: 
receive, from a user terminal, a message requesting a media segment file based upon the at least one characteristic ([65]: In block 440, the system receives a fragment request from a client. The client may identify that fragment by using a particular URL. The URL may be of the form “http://server/event.isml/QualityLevels(1500000)/Fragments(video=20000000),” where the QualityLevels parameter is a bit rate measured in bits per second, video is the name of the track being requested, and the value following “video=” is the time position in units of 100 nanoseconds (i.e. client requests fragment specifying characteristic)); and 
when the management server does not contain the media segment based upon the at least one characteristic, transmit, to the user terminal, at least one second metadata set corresponding to the at least one characteristic in response to the request message ([31]: The system 100 can detect when media fragments are missing and can provide clients with manifest information about available media fragments (i.e. when server is missing media fragments, server transmits manifest having available media fragments)).
Bocharov however does not teach a media uploader uploading, to a storage device, a plurality of media segment files captured at a first location; the media uploader generating a plurality of first metadata sets respectively associated with at least one characteristic of the plurality of media segment files; the media uploader uploading the plurality of first metadata sets to the management server; wherein the storage device is configured to directly transmit to the user terminal, in response to a request for at least one media segment file associated with the at least one second metadata set, the requested at least one media segment file.
Nishikawa teaches the media uploader generating a plurality of first metadata sets respectively associated with at least one characteristic of the plurality of media segment files (Fig. 3(107) and [57]: The server 120 for creating a replay video stores the received log data in the log data memory 125 with the controller 121 (step S106). Based on the log data stored in the log data memory 125, the server 120 for creating a replay video creates a replay video and metadata with the replay video creator 124 (step S107) (i.e. server 120 is a media uploader that generates metadata associated with the log data)); 
the media uploader uploading the plurality of first metadata sets to the management server (Fig. 3(108-109) and [57]: The server 120 for creating a replay video transmits the replay video and metadata that were created in step S107 from the communication interface 122 to the server 130 for sharing a replay video (step S108) (i.e. server 120 uploads metadata to server 130. Here, server 130 is a management server)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bocharov  to incorporate the teachings of Nishikawa and the media uploader generating a metadata set associated with at least one characteristic of the plurality of media segment files and the media uploader uploading the first metadata set to the management server. One of ordinary skilled in the art would have been motivated to combine the teachings in order for user to access video content collected by a home automation system using mobile computing device (Nishikawa, [60]).
Bocharov in view of Nishikawa however does not teach a media uploader uploading, to a storage device, a plurality of media segment files captured at a first location; wherein the storage device is configured to directly transmit to the user terminal, in response to a request for at least one media segment file associated with the at least one second metadata set, the requested at least one media segment file.
	Warren teaches a media uploader uploading, to a storage device, a plurality of media segment files captured at a first location (fig. 2(205, 210) and [36, 64]: At block 905, method 900 includes receiving video content from at least one camera (i.e. 210 uploading video captured to 205));  
	wherein the storage device is configured to directly transmit to the user terminal, in response to a request for at least one media segment file associated with the at least one second metadata set, the requested at least one media segment file (fig. 2 (105-storage device, 215 – user terminal), fig. 8(810-815) and [61]: At block 805, method 800 includes receiving from a cloud storage metadata about at least one event video recorded by a camera of the home automation system. Block 810 includes requesting video content related to the at least one event based on the metadata.  At block 815, the method 800 includes receiving at least some of the video content from a controller of the home automation system (i.e. controller 105 having storage device directly transmits the requested video, here user 215 requests video based on the metadata provided by the cloud storage)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bocharov in view of Nishikawa to incorporate the teachings of Warren and a media uploader uploading to storage device media segment captured at first location and storage device directly transmit requested media segment file by the user terminal associated with the second metadata set. One of ordinary skilled in the art would have been motivated to combine the teachings in order for user to access video content collected by a home automation system using mobile computing device (Warren, [60]).

Regarding claim 22, Bocharov in view of Nishikawa and Warren teaches the system according to claim 21. 
Bocharov further teaches wherein the media segment files captured at the 2first location are obtained in continuous time intervals ([31]: The system 100 is receiving media fragments on an on-going basis during an event from potentially many encoders, the system 100 uses the index table to keep track of what media fragments have been received and from which encoders), each of the first metadata sets includes 3information indicating a time interval of a corresponding media segment file ([25]: This allows the server to embed information about subsequent fragments (such as the relative or absolute start time of the subsequent fragments) in the metadata of the current fragment.), and the at least one 4characteristic comprises a selected time interval ([31]: Each encoder may use a common method for identifying media fragments (e.g., a time stamp using a synchronized clock) so that the index fragment component 120 can correlate fragments from different encoders that represent the same period in a live event).

1Regarding claim 3, 	Regarding claim 23, Bocharov in view of Nishikawa and Warren teaches the system according to claim 21.
Bocharov further teaches wherein the at least one characteristic comprises 2a selected event type ([33]: The client can use this information either to begin requesting ongoing live fragments, or to skip backwards in time to earlier portions of a presentation. The client can use this technique, for example, if the client joins a live event that is already in progress and wants to catch up with the previous portions of the event (i.e. live media is the type of the event)), and 4each of the second metadata sets has the selected event type ([31, 33]: The client interface component 130 invokes the build client manifest component 135 to create a manifest that includes information about the encodings available from the system 100, and fragments stored by the system 100 up to the current time based on the index table. The client can use this information either to begin requesting ongoing live fragments (i.e. second metadata set has live event type)). 
Bocharov however does not teach each of the first metadata sets includes an event type of a corresponding 3media segment file.
	Nishikawa teaches each of the first metadata sets includes an event type of a corresponding 3media segment file ([41, 57]: As illustrated in FIG. 2, the log data in this embodiment include a time stamp, a game title ID, a device ID, a game content ID subject to processing, a command, and command parameters as items related to the log data. Based on the log data stored in the log data memory 125, the server 120 for creating a replay video creates a replay video and metadata with the replay video creator 124 (i.e. first metadata includes event type indicated by ID)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bocharov in view of Nishikawa and Warren to further incorporate the teachings of Nishikawa and the first metadata sets includes an event type of a corresponding 3media segment file. One of ordinary skilled in the art would have been motivated to combine the teachings in order for user to access video content collected by a home automation system using mobile computing device (Nishikawa, [60]).

1			Regarding claim 24, Bocharov teaches a method of providing selectable media captured at one location to another 2location (fig. 2(210)), the method comprising the steps of:  
receiving, by the management server, from a user terminal, a message requesting a media segment file based upon the at least one characteristic ([65]: In block 440, the system receives a fragment request from a client. The client may identify that fragment by using a particular URL. The URL may be of the form “http://server/event.isml/QualityLevels(1500000)/Fragments(video=20000000),” where the QualityLevels parameter is a bit rate measured in bits per second, video is the name of the track being requested, and the value following “video=” is the time position in units of 100 nanoseconds (i.e. client requests fragment specifying characteristic)); and 
transmitting, by a management server, to the user terminal, a second metadata set corresponding to the at least one characteristic in response to the request message ([31]: The system 100 can detect when media fragments are missing and can provide clients with manifest information about available media fragments (i.e. when server is missing media fragments, server transmits manifest having available media fragments)).
Bocharov however does not teach uploading, by a media uploader to a storage device to, a plurality of media segment files captured at a first location; generating, by the media uploader, a plurality of first metadata sets respectively associated with at least one characteristic of the plurality of media segment files; uploading, by the media uploader, the plurality of first metadata sets to the management server; uploading, by the media uploader, at least one of the media segment files to the storage device and the same at least one of the media segment files not being stored in the management server, in order to increase efficiency of the management server; and transmitting, by the storage device, in response to a request for at least one media segment file associated with the at least one second metadata set, the requested Page 4 of 17Application Serial No. 15/968,969PATENT Reply to NFOA of January 5, 2022Docket: HT70024 at least one media segment file to the user terminal.
Nishikawa teaches generating, by the media uploader, a plurality of first metadata sets respectively associated with at least one characteristic of the plurality of media segment files (Fig. 3(107) and [57]: The server 120 for creating a replay video stores the received log data in the log data memory 125 with the controller 121 (step S106). Based on the log data stored in the log data memory 125, the server 120 for creating a replay video creates a replay video and metadata with the replay video creator 124 (step S107) (i.e. server 120 is a media uploader that generates metadata associated with the log data)); 
uploading, by the media uploader, the plurality of first metadata sets to the management server (Fig. 3(108-109) and [57]: The server 120 for creating a replay video transmits the replay video and metadata that were created in step S107 from the communication interface 122 to the server 130 for sharing a replay video (step S108) (i.e. server 120 uploads metadata to server 130. Here, server 130 is a management server)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bocharov  to incorporate the teachings of Nishikawa and the media uploader generating a metadata set associated with at least one characteristic of the plurality of media segment files and the media uploader uploading the first metadata set to the management server. One of ordinary skilled in the art would have been motivated to combine the teachings in order for user to access video content collected by a home automation system using mobile computing device (Nishikawa, [60]).
Bocharov in view of Nishikawa however does not teach uploading, by a media uploader to a storage device to, a plurality of media segment files captured at a first location; uploading, by the media uploader, at least one of the media segment files to the storage device and the same at least one of the media segment files not being stored in the management server, in order to increase efficiency of the management server; and transmitting, by the storage device, in response to a request for at least one media segment file associated with the at least one second metadata set, the requested Page 4 of 17Application Serial No. 15/968,969PATENT Reply to NFOA of January 5, 2022Docket: HT70024 at least one media segment file to the user terminal.
	Warren teaches uploading, by a media uploader to a storage device to, a plurality of media segment files captured at a first location (fig. 2(205, 210) and [36, 64]: At block 905, method 900 includes receiving video content from at least one camera (i.e. 210 uploading video captured to 205)); 
uploading, by the media uploader, at least one of the media segment files to the storage device ([64]: Block 915 includes determining which portion of the video content to store remotely in a cloud storage and which portion to store locally.) and the same at least one of the media segment files not being stored in the management server, in order to increase efficiency of the management server ([64]: At block 920, method 900 includes delivering a portion of the video content and the metadata to the cloud storage. Block 925 includes storing a remaining portion of the video content locally (i.e. storage device 205 only storing remaining portion after uploading video content to cloud storage)); and 
	transmitting, by the storage device, in response to a request for at least one media segment file associated with the at least one second metadata set, the requestedPage 4 of 17Application Serial No. 15/968,969PATENT Reply to NFOA of January 5, 2022Docket: HT70024at least one media segment file to the user terminal (fig. 2 (105-storage device, 215 – user terminal), fig. 8(810-815) and [61]: At block 805, method 800 includes receiving from a cloud storage metadata about at least one event video recorded by a camera of the home automation system. Block 810 includes requesting video content related to the at least one event based on the metadata.  At block 815, the method 800 includes receiving at least some of the video content from a controller of the home automation system (i.e. controller 105 having storage device directly transmits the requested video, here user 215 requests video based on the metadata provided by the cloud storage)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bocharov in view of Nishikawa to incorporate the teachings of Warren and a media uploader uploading to storage device media segment captured at first location, uploading the media segment files to the storage device not being stored in the management server to increase efficiency of the management server and storage device directly transmit requested media segment file by the user terminal associated with the second metadata set. One of ordinary skilled in the art would have been motivated to combine the teachings in order for user to access video content collected by a home automation system using mobile computing device (Warren, [60]).

Regarding claim 25, Bocharov in view of Nishikawa and Warren teaches the method according to claim 24. 
Bocharov further teaches wherein the media segment files captured at the first location are obtained in continuous time intervals ([31]: The system 100 is receiving media fragments on an on-going basis during an event from potentially many encoders, the system 100 uses the index table to keep track of what media fragments have been received and from which encoders), each of the first metadata sets includes 3information indicating a time interval of a corresponding media segment file ([25]: This allows the server to embed information about subsequent fragments (such as the relative or absolute start time of the subsequent fragments) in the metadata of the current fragment.), and the at least one 4characteristic comprises a selected time interval ([31]: Each encoder may use a common method for identifying media fragments (e.g., a time stamp using a synchronized clock) so that the index fragment component 120 can correlate fragments from different encoders that represent the same period in a live event).

1 Regarding claim 26, 35Regarding claim Bocharov in view of Nishikawa and Warren teaches the method according to claim 24. 
Bocharov further teaches wherein the at least one characteristic 2comprises a selected event type ([33]: The client can use this information either to begin requesting ongoing live fragments, or to skip backwards in time to earlier portions of a presentation. The client can use this technique, for example, if the client joins a live event that is already in progress and wants to catch up with the previous portions of the event (i.e. live media is the type of the event)), and 4wherein each of the second metadata sets has the selected event type ([31, 33]: The client interface component 130 invokes the build client manifest component 135 to create a manifest that includes information about the encodings available from the system 100, and fragments stored by the system 100 up to the current time based on the index table. The client can use this information either to begin requesting ongoing live fragments (i.e. second metadata set has live event type)). 
Bocharov however does not teach each of the first metadata sets includes an event type of a 3corresponding media segment file.
	Nishikawa teaches each of the first metadata sets includes an event type of a 3corresponding media segment file ([41, 57]: As illustrated in FIG. 2, the log data in this embodiment include a time stamp, a game title ID, a device ID, a game content ID subject to processing, a command, and command parameters as items related to the log data. Based on the log data stored in the log data memory 125, the server 120 for creating a replay video creates a replay video and metadata with the replay video creator 124 (i.e. first metadata includes event type indicated by ID)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bocharov in view of Nishikawa and Warren to further incorporate the teachings of Nishikawa and the first metadata sets includes an event type of a corresponding 3media segment file. One of ordinary skilled in the art would have been motivated to combine the teachings in order for user to access video content collected by a home automation system using mobile computing device (Nishikawa, [60]).

1 Regarding claim 32, Bocharov in view of Nishikawa and Warren teaches t1Regarding claim 1,Rrrhe method according to claim 21. 
	Warren further teaches wherein the first metadata sets are associated with the storage device to which the plurality of media segment files are uploaded (fig. 9(910-920) and [64-65]: Generating metadata may include identifying at least one of a time, date, location, and type of event associated with the video content.  The home automation system may include at least one controller operable to determine which portion of the video content to store remotely in a cloud storage (i.e. metadata set are associated with cloud storage where media files are uploaded)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bocharov in view of Nishikawa and Warren to further incorporate the teachings of Warren and first metadata sets are associated with media storage unit to which media files are uploaded. One of ordinary skilled in the art would have been motivated to combine the teachings in order to store video content collected by home automation system (Warren, [63]).
  
Regarding claim 33, Bocharov in view of Nishikawa and Warren teaches t1Regarding claim 1,Rrrhe method according to claim 24.
Bocharov teaches wherein the at least one characteristic further comprises a selected event type ([33]: The client can use this information either to begin requesting ongoing live fragments, or to skip backwards in time to earlier portions of a presentation. The client can use this technique, for example, if the client joins a live event that is already in progress and wants to catch up with the previous portions of the event (i.e. live media is the type of the event)).

	Regarding claim 34, Bocharov in view of Nishikawa and Warren teaches t1Regarding claim 1,Rrrhe method according to claim 21.
Bocharov further teaches 4 wherein the at least one second metadata set has the selected event type ([31, 33]: The client interface component 130 invokes the build client manifest component 135 to create a manifest that includes information about the encodings available from the system 100, and fragments stored by the system 100 up to the current time based on the index table. The client can use this information either to begin requesting ongoing live fragments (i.e. second metadata set has live event type)). 
Bocharov however does not teach wherein each of the plurality of first metadata sets further includes an event type of a corresponding 3media segment file.
	Nishikawa teaches wherein each of the plurality of first metadata sets further includes an event type of a corresponding 3media segment file ([41, 57]: As illustrated in FIG. 2, the log data in this embodiment include a time stamp, a game title ID, a device ID, a game content ID subject to processing, a command, and command parameters as items related to the log data. Based on the log data stored in the log data memory 125, the server 120 for creating a replay video creates a replay video and metadata with the replay video creator 124 (i.e. first metadata includes event type indicated by ID)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bocharov in view of Nishikawa and Warren to further incorporate the teachings of Nishikawa and the first metadata sets includes an event type of a corresponding 3media segment file. One of ordinary skilled in the art would have been motivated to combine the teachings in order for user to access video content collected by a home automation system using mobile computing device (Nishikawa, [60]).

Regarding claim 36, Bocharov in view of Nishikawa and Warren teaches t1Regarding claim 1,Rrrhe method according to claim 21.
Bocharov in view of Nishikawa however does not teach the plurality of segment files stored in the storage device are parsed in a predetermined time unit.
	Warren teaches the plurality of segment files stored in the storage device are parsed in a predetermined time unit ([36]: Video storage module 125 may determine a storage location for the video content using, at least in part, the metadata generated by metadata module 120.  At least some of the video content may be stored in database 220. [28]: The metadata may include information related to the video content such as, for example, time of day, day of week, an event, or other conditions and parameters (i.e. storage storing video segments, here video segment is stored based on metadata including time)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bocharov in view of Nishikawa and Warren to further incorporate the teachings of Warren and the segment files stored in the storage device are parsed in a predetermined time unit. One of ordinary skilled in the art would have been motivated to combine the teachings in order to store video content collected by home automation system (Warren, [63]).

1			Regarding claim 38, Bocharov teaches An apparatus comprising:
a media segment file (fig. 5(550)); a management server (fig. 1(105)); a user terminal (fig. 1(150));
the user terminal sending, to the management server, a message requesting the media segment file based upon the at least one characteristic ([65]: In block 440, the system receives a fragment request from a client. The client may identify that fragment by using a particular URL. The URL may be of the form “http://server/event.isml/QualityLevels(1500000)/Fragments(video=20000000),” where the QualityLevels parameter is a bit rate measured in bits per second, video is the name of the track being requested, and the value following “video=” is the time position in units of 100 nanoseconds (i.e. client requests fragment specifying characteristic)); and 
in response to the message requesting the media segment file based upon the at least one characteristic, when the management server does not contain the media segment file based upon the at least one characteristic, the management server transmitting, to the user terminal, at least one second metadata set corresponding to the at least one characteristic ([31]: The system 100 can detect when media fragments are missing and can provide clients with manifest information about available media fragments (i.e. when server is missing media fragments, server transmits manifest having available media fragments)).
Bocharov however does not teach a storage device; a media uploader; the media segment file being captured at a first location; the media uploader uploading, to the storage device, a plurality of the media segment files; the media uploader generating a plurality of first metadata sets respectively associated with at least one characteristic of the plurality of media segment files; the media uploader uploading the plurality of first metadata sets to the management server; the media uploader uploading at least one of the media segment files to the storage device and the same at least one of the media segment files not being stored in the management server, in order to increase efficiency of the management server; andPage 8 of 17Application Serial No. 15/968,969PATENT Reply to NFOA of January 5, 2022Docket: HT70024the storage device directly transmitting to the user terminal, in response to a request for at least one media segment file associated with the at least one second metadata set, the requested at least one media segment file.
Nishikawa teaches a media uploader ([57]: server 120); 
the media uploader generating a plurality of first metadata sets respectively associated with at least one characteristic of the plurality of media segment files (Fig. 3(107) and [57]: The server 120 for creating a replay video stores the received log data in the log data memory 125 with the controller 121 (step S106). Based on the log data stored in the log data memory 125, the server 120 for creating a replay video creates a replay video and metadata with the replay video creator 124 (step S107) (i.e. server 120 is a media uploader that generates metadata associated with the log data)); 
the media uploader uploading the plurality of first metadata sets to the management server (Fig. 3(108-109) and [57]: The server 120 for creating a replay video transmits the replay video and metadata that were created in step S107 from the communication interface 122 to the server 130 for sharing a replay video (step S108) (i.e. server 120 uploads metadata to server 130. Here, server 130 is a management server));
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bocharov  to incorporate the teachings of Nishikawa and the media uploader generating a metadata set associated with at least one characteristic of the plurality of media segment files and the media uploader uploading the first metadata set to the management server. One of ordinary skilled in the art would have been motivated to combine the teachings in order for user to access video content collected by a home automation system using mobile computing device (Nishikawa, [60]).
Bocharov in view of Nishikawa however does not teach a storage device; the media segment file being captured at a first location; the media uploader uploading, to the storage device, a plurality of the media segment files; the media uploader uploading at least one of the media segment files to the storage device and the same at least one of the media segment files not being stored in the management server, in order to increase efficiency of the management server; andPage 8 of 17Application Serial No. 15/968,969PATENT Reply to NFOA of January 5, 2022Docket: HT70024the storage device directly transmitting to the user terminal, in response to a request for at least one media segment file associated with the at least one second metadata set, the requested at least one media segment file.
	Warren teaches a storage device (fig. 2(205)); 
the media segment file being captured at a first location ([36, 64]: At block 905, method 900 includes receiving video content from at least one camera (i.e. media segment captured by camera at first location));
the media uploader uploading, to the storage device, a plurality of the media segment files (fig. 2(205, 210) and [36, 64]: At block 905, method 900 includes receiving video content from at least one camera (i.e. 210 uploading video captured to 205)); 
the media uploader uploading at least one of the media segment files to the storage device ([64]: Block 915 includes determining which portion of the video content to store remotely in a cloud storage and which portion to store locally.) and the same at least one of the media segment files not being stored in the management server, in order to increase efficiency of the management server ([64]: At block 920, method 900 includes delivering a portion of the video content and the metadata to the cloud storage. Block 925 includes storing a remaining portion of the video content locally (i.e. storage device 205 only storing remaining portion after uploading video content to cloud storage)); and 
	the storage device directly transmitting to the user terminal, in response to a request for at least one media segment file associated with the at least one second metadata set, the requested at least one media segment file (fig. 2 (105-storage device, 215 – user terminal), fig. 8(810-815) and [61]: At block 805, method 800 includes receiving from a cloud storage metadata about at least one event video recorded by a camera of the home automation system. Block 810 includes requesting video content related to the at least one event based on the metadata.  At block 815, the method 800 includes receiving at least some of the video content from a controller of the home automation system (i.e. controller 105 having storage device directly transmits the requested video, here user 215 requests video based on the metadata provided by the cloud storage)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bocharov in view of Nishikawa to incorporate the teachings of Warren and a media uploader uploading to storage device media segment captured at first location, uploading the media segment files to the storage device not being stored in the management server to increase efficiency of the management server and storage device directly transmit requested media segment file by the user terminal associated with the second metadata set. One of ordinary skilled in the art would have been motivated to combine the teachings in order for user to access video content collected by a home automation system using mobile computing device (Warren, [60]).
1Regarding cli 	
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bocharov in view of Nishikawa and Warren further in view of Slssingar (US 2016/0142507 A1).

Regarding claim 27, 35Regarding claim Bocharov in view of Nishikawa and Warren teaches the method according to claim 24. 
Bocharov teaches wherein the step of transmitting the requested at least one 2media segment files comprises: 3 transmitting, to the user terminal, the requested at least one media segment file based on HTTP (hypertext transfer protocol) ([38]: Each chunk may have a Uniform Resource Locator (URL) that individually identifies the chunk. Internet cache servers are good at caching server responses to specific URL requests (e.g., HTTP GET). Thus, when the first client calls through to the server 105 to get a chunk, the edge servers cache that chunk and subsequent clients that request the same chunk may receive the chunk from the edge server (based on the cache lifetime and server time to live (TTL) settings)).
Bocharov in view of Nishikawa and Warren however does not teach transmitting, to the user terminal, the requested at least one media segment file based on FTP (file transfer protocol).
	Slssingar teaches transmitting the requested media segment files to the user terminal based on FTP (file transfer protocol) ([80]: the client device 2 sends a content request 74 to the content server 8, which responds with the content 75 in question, either with a file transfer, e.g. using HTTP (Hypertext Transfer Protocol) or FTP (File Transfer Protocol)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bocharov in view of Nishikawa and Warren to incorporate the teachings of Slssingar and transmitting media content to user based on FTP. One of ordinary skilled in the art would have been motivated to combine the teachings in order for communication between a content server and client device (Slssingar, [78]).

	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Bocharov in view of Nishikawa and Warren further in view of McCoy et al. (US 2015/0370892 A1) hereafter McCoy.

Regarding claim 29, 35Regarding claim Bocharov in view of Nishikawa and Warren teaches the method according to claim 24.
Bocharov in view of Nishikawa and Warren however does not teach wherein the step of receiving of the plurality 2of media segment files comprises: uploading the plurality of media segment files, by the media uploader, based on HTTP 36and the FTP. 
McCoy teaches wherein the step of receiving of the plurality 2of media segment files comprises: uploading the plurality of media segment files, by the media uploader, based on HTTP 36and the FTP ([28, 32]: the communication network 110 may include, Hypertext Transfer Protocol (HTTP), File Transfer Protocol (FTP). The server computing device 106 may receive a processed recorded audio sample and first metadata associated with the processed recorded audio sample (i.e. uploader uploads media files based on HTTP and FTP)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bocharov in view of Nishikawa and Warren to incorporate the teachings of McCoy and upload plurality of media segment files by media uploader based on HTTP and FTP. One of ordinary skilled in the art would have been motivated to combine the teachings in order for server and computing device to communicate with each other (McCoy, [28]).
1Regarding cli	
	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Bocharov in view of Nishikawa and Warren further in view of Pak (US 2017/0286195 A1).

1 Regarding claim 35, Bocharov in view of Nishikawa and Warren teaches t1Regarding claim 1,Rrrhe method according to claim 33.
Bocharov in view of Nishikawa and Warren however does not teach receiving a request to change an event type of at least one of the plurality of first metadata sets; and 3updating the at least one first metadata set, to have the changed event type.
	Pak teaches further comprising the steps of: 2 receiving a request to change an event type of at least one of the plurality of first metadata sets (fig. 4[403, 416) and [61-62]: the collaboration server 113 receives a request to modify an information object 116 and data to be added to, removed from, and/or modified within the information object 116. The collaboration server 113 has been requested to modify an information object 116 for storing video data, the collaboration server 113 may check to determine that the data is indeed video data or appropriate metadata and not some other type of data.); and  
	3updating the at least one first metadata set, to have the changed event type (fig. 4[403, 416) and [65]: the collaboration server 113 retrieves the information object 116 to be modified from the data store 111 (FIG. 1) or otherwise accesses the information object 116. The collaboration server 113 then proceeds to modify the attributes 213 
(FIG. 2), of the information object 116 so that the information object 116 will reflect the changes and/or modifications requested.).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bocharov in view of Nishikawa and Warren to incorporate the teachings of Pak and receive request to change event type of metadata set and update metadata set to have changed event type. One of ordinary skilled in the art would have been motivated to combine the teachings in order to make requested changes and modifications (Pak, [65]).

	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Bocharov in view of Nishikawa and Warren further in view of Kosaka et al. (US 2015/0104147 A1) hereafter Kosaka. 

1 Regarding claim 37, Bocharov in view of Nishikawa and Warren teaches t1Regarding claim 1,Rrrhe method according to claim 36.
Bocharov in view of Nishikawa and Warren however does not teach wherein the management server is further configured to search the at least one second meta data set related to a specific time interval among the plurality of meta data sets.  
	Kosaka teaches wherein the management server is further configured to search the at least one second meta data set related to a specific time interval among the plurality of meta data sets (fig. 1(20, 21) and [74]: In the case in which time is utilized as a search criterion, the server 20 may analyze metadata associated with the image data stored in the database 21 to match the time of a particular event with a timestamp of corresponding image data (i.e. server search the metadata related to specific timestamp)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bocharov in view of Nishikawa and Warren to incorporate the teachings of Kosaka and management server searches metadata set related to a specific time interval among metadata sets. One of ordinary skilled in the art would have been motivated to analyze metadata corresponding to event (Kosaka, [74]).

Additional References
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Hildreth et al., US 20070226365 A1: Aspects of digital media content distribution.
	b. Snibbe et al., US 20160173960 A1: METHODS AND SYSTEMS FOR GENERATING AUDIOVISUAL MEDIA ITEMS.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453